     Case 3:20-cv-00002-DHB-BKE Document 21 Filed 10/05/20 Page 1 of 5



                                                                                        FILED
                       IN THE      UNITED   STATES DISTRICT          COURT     U.S. DISTRICT COURT
                       FOR   THE   SOUTHERN DISTRICT OF GEORGIA                      AUGUSTA DIV.
                                     DUBLIN DIVISION
                                                                               ^ ZOZO OCT -5 P 12: 00

                                                "k
IN    RE:                                                                    CLERK
                                                *
                                                           CV 320-002              so           GA.
                                                'k
$823,561.62 ON DEPOSIT
                                                'k
IN    THE    REGISTRY   OF THE      COURT




                                            ORDER




        The captioned matter came before the Court for a non-jury

trial on September 30, 2020, in Augusta, Georgia.                              In the case,


two claimants, Claimant Lisa Bird and Claimant George Mack Bird IV

seek    title    and    ownership of the $823,561.62 on                      deposit in       the

registry of the Court.               At the conclusion of the trial, I entered


my findings of fact and conclusions of law in accordance with

Federal       Rule     of    Civil    Procedure       52(a) .        Those    findings       and

conclusions are specifically incorporated herein by reference as

articulated       on    the   record    at     the   trial      on   September       30,    2020,


beginning at approximately 3:05 p.m.

        In    determining      the    facts    of    the   case,     the     Court    has   been

greatly aided by the stipulated facts of the parties, appearing in

the    record     at    Document      Number    13,    and   by      the   trial     exhibits.

Importantly, the parties agreed to both the admissibility and the
      Case 3:20-cv-00002-DHB-BKE Document 21 Filed 10/05/20 Page 2 of 5



evidentiary value of the trial exhibits.                The    Court   also      heard


testimony from both Claimants.

       The Court's task in this matter is to determine the rightful

ownership of $796,959.84 that was deposited into a Roth IRA account

held by T. Rowe Price in December 2014. ^              The parties agree that

the   funds    were   derived    from   the   liquidation     of   what    has    been

referred to as the Swiss Annuity policies originally purchased by

George Mack Bird III in 1992.           George Mack Bird III is the former

husband of Claimant Lisa Bird and father of Claimant George Mack

Bird IV.


       While I explained at length in the Court's oral findings that

when the Swiss Annuity policies were finally liquidated, George

Mack Bird III held title to and              was the owner of those funds, a


further comment on the evidence is warranted here.                 As I previously

observed,     because    the    Swiss   Annuity   policy     documents     were    not

available, the Court is bereft of any specific terms which might

conclusively establish          ownership     of these funds.        The   rightful

ownership of the funds may nevertheless be accurately established

by    reasonable      inferences    arising     from   the    stipulations,        the

admitted      evidence    and    testimony.     Doubtless,     the   issuers       and

administrators of the Swiss Annuity policies were well aware of




1 At the time of the deposit, the T. Rowe Price account contained
$24,583.75. There is no dispute that this original balance belongs
to Claimant George Mack Bird IV.

                                         2
      Case 3:20-cv-00002-DHB-BKE Document 21 Filed 10/05/20 Page 3 of 5



the    foundational      documents.      Much    can       be    gleaned      from   their

correspondence as well as the conduct of the parties in relation

thereto, particularly the conduct of George Mack Bird III, which

I   have   already   amply     detailed.       Further,         that   the    authorities

maintaining the Swiss Annuity policies directed all correspondence

relating to the funds to only George Mack Bird III stands as a

reliable, additional indicator that George Mack Bird III was the

owner of the funds.


       Having found here and at trial that George Mack Bird III was

the true owner of the subject funds at the time of liquidation.

and having further found that he exercised dominion and control

over the funds upon liquidation on November 18, 2014, until at

least December 8, 2014, the Court concludes that title to the funds

now passes to Claimant Lisa Bird through their divorce decree from

the Superior Court of Oconee County, Trial Exhibit GB 20.                        Clearly,

George Mack Bird Ill's surreptitious machinations to recover and

transfer    the    subject     funds   into    the    T.   Rowe    Price      account   in

December    of    2014   was   a   fraudulent,       unlawful     act    of   conversion


prohibited by the Superior Court's orders which were well known

and often flouted by George Mack Bird III.2                 Further, to the extent




2 As the evidence shows, from at least April 14, 2014, when George
Mack Bird III received an email from the management company for
the Swiss Annuity policies, through subsequent correspondence on
May 14, 2014, through receipt of the funds in his bank account on
November 18, 2014, through his transfer of the funds into the T.
Rowe Price account on December 8, 2014, through his deposition in
                                           3
   Case 3:20-cv-00002-DHB-BKE Document 21 Filed 10/05/20 Page 4 of 5



that   George     Mack   Bird   IV   claims     an    ownership interest               in   the

transferred funds because he is named as the holder of the T. Rowe


Price account, the imposition of a constructive trust^ upon the

portion of the funds illegally transferred is appropriate and is

so ORDERED.



       Upon the foregoing, the Court concludes that Claimant Lisa

Bird   is   entitled     to   the    principal       amount       of       $796,959.84      plus

interest    and    Claimant     George   Mack    Bird       IV        is   entitled    to   the

principal amount of $24,583.75 plus interest, with the interest to

be calculated in proportion to what each party's principal amount

bears to the total.       Thus, because George Mack Bird TV's undisputed

principal amount was 3% of the total amount on deposit in the T.

Rowe Price account in December of 2014, he shall receive 3% of the

$823,161.62 currently on             deposit in       the    Court's          registry,^      or

$24,694.85.       Claimant Lisa Bird shall receive the remaining balance



the divorce proceeding on December 11, 2014, and up until his
revelation to the divorce court in a hearing on February 13, 2015,
George Mack Bird III never revealed the liquidation of these funds
to the divorce court or perhaps anyone else.
                                                                 \\

3 See O.C.G.A. § 53-12-132, which provides:                           A constructive trust
is a trust implied whenever the circumstances are such that the
person holding legal title to property, either from fraud or
otherwise, cannot enjoy the beneficial interest in the property
                                                                                 n

without violating some established principle of equity.                               See also
Troutman v. Troutman, 297 Ga. App. 62, 65 (2009) ("A constructive
trust is a remedy created by a court in equity to prevent unjust
enrichment.       (quoted source omitted)) .

^ By Order of January 6, 2020, the Clerk paid the filing fee of
$400 for the initiation of this case from the deposited funds.
                                          4
   Case 3:20-cv-00002-DHB-BKE Document 21 Filed 10/05/20 Page 5 of 5



plus any interest that has accrued on the funds in the Court's

registry.

        The Clerk of Court is therefore directed to ENTER JUDGMENT in


favor of George Mack Bird IV in the amount of $24,694.85 and in

favor of Lisa Bird in the amount of $798,466.77 plus any accrued

interest.    All   costs   and   attorney's   fees   shall   be   borne   by   the

respective parties.        The Clerk is further directed to CLOSE this


case.




        ORDER ENTERED at Augusta, Georgia this                day of October,

2020.




                                           UNZTED STAT/S DISTRICT JUDGE




                                       5
